United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, El Toro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1582
Issued: May 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2016 appellant, through counsel, filed a timely appeal from a June 13, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish heart attacks in 2003
and 2007 causally related to his accepted work conditions.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In July 1991, OWCP accepted that
appellant, then a 37-year-old environmental protection specialist, sustained an anxiety disorder
and an episode of Xanax dependency, resolved. In accepting this condition, it acknowledged
that appellant had experienced stress due to his job duties which included establishing required
record keeping procedures, reconciling on-hand quantities of hazardous substances with
inventory records, and receiving, storing, and processing hazardous substances on a daily basis.3
Appellant stopped work on July 2, 1990 and later returned to light-duty work.
Appellant subsequently claimed that his angina had been aggravated by his accepted
anxiety disorder. He stopped work on June 3, 1996 when his claim was accepted for a
consequential injury, the temporary aggravation of angina. In mid-2003, appellant had a heart
attack and, in August 2003, he underwent triple bypass surgery. In late 2007, he sustained a
second heart attack and in November 2007 and January 2008, he underwent additional surgical
procedures, including a left heart catheterization and a stent of the saphenous vein graft.
Appellant claimed that his 2003 and 2007 heart attacks were causally related to his accepted
work conditions.4
In a February 6, 2009 decision, OWCP denied appellant’s claim, finding that he had
failed to submit sufficient medical evidence to establish that his heart attacks in 2003 and 2007
were due to his accepted conditions. Appellant requested reconsideration. In a June 4, 2009
decision, OWCP denied modification of the February 6, 2009 decision. Appellant appealed to
the Board.
In a decision dated May 7, 2010,5 the Board affirmed OWCP’s February 6 and June 4,
2009 decisions, finding that the March 10, 2008 report of Dr. David H.S. Iansmith, an attending
Board-certified cardiologist, and the March 17, 2009 report of Dr. Frank A. McGrew, III, an
attending Board-certified cardiologist, failed to establish that appellant’s heart attacks in 2003
and 2007 were due to his previously accepted conditions. The Board noted that Dr. Matthew
Smolin, a Board-certified cardiologist, serving as an OWCP referral physician, determined in
August 12 and December 3, 2008 reports that appellant’s accepted work factors had not
contributed to his heart attacks.
In a February 2, 2011 letter, Dr. McGrew noted that appellant had been under his care
since February 2009. He briefly described appellant’s 2003 and 2007 heart attacks and indicated
that based on the description of appellant’s job with the employing establishment “it is certainly
possible that the responsibilities described were stress inducing in [his] case and a contributing
factor to his health.” Dr. McGrew noted that, in addition to his current cardiac diagnosis of
hypertension, hyperlipidemia, and coronary artery disease, appellant also was under psychiatric
3

Prior to starting work for the employing establishment in 1985 as an environmental protection specialist,
appellant had worked as a security policeman for another division of the employing establishment.
4

Appellant was not working for the employing establishment at the time of his 2003 and 2007 heart attacks.

5

Docket No. 09-1864 (issued May 7, 2010).

2

care for a long history of anxiety disorder which frequently increased his episodes of angina. He
indicated:
“After reviewing [appellant’s] previous medical reports as well as my own
observations since he has been in my care, it is my opinion that [his] angina
pectoris and anxiety disorder are related and were contributing factors to [his]
2003 and 2007 myocardial infarctions. His worsening anxiety continues to be a
risk for future cardiac events.”
In a January 28, 2011 report, Dr. Robert Buchalter, an attending Board-certified
psychiatrist, indicated that appellant had generalized anxiety disorder with panic episodes and
obsessive-compulsive traits. He noted that appellant’s injury-related condition was still
medically present and disabling. In a January 28, 2011 letter, Dr. Buchalter noted: “In my
opinion, [appellant’s] anxiety disorder contributed to his heart attack.” Appellant requested
reconsideration.
In a May 23, 2011 decision, OWCP denied modification of its prior decision. It found
that appellant had not submitted sufficient medical evidence to establish that the 2003 and 2007
heart attacks were due to his accepted work conditions. OWCP found that the medical evidence
submitted failed to provide a rationalized medical opinion supporting causation.
Appellant again requested reconsideration. In a June 21, 2011 report, Dr. McGrew
indicated that appellant had myocardial infarctions in 2003 and 2007 and noted that he had a
stress anxiety disorder, which aggravated and increased his episodes of angina. He indicated that
appellant attempted to return to work for a short time in 2002 and 2003 in the private car sales
industry and, despite coronary high risk, this employment increased his blood pressure.
Dr. McGrew noted: “In June 2003, [appellant’s] house burned down. This would certainly
aggravate angina and induce a heart attack and it did so in his case of 2003.” He indicated that,
at that time, appellant’s accepted conditions were stress reaction disorder, drug dependency, and
aggravation of angina. Dr. McGrew explained that appellant wanted to return to work, but those
conditions prevented him from doing so. He referenced his February 2, 2011 report and noted:
“[B]ased on the affidavit of [appellant’s] job description with the [employing
establishment], that aspect of his job responsibilities described were [sic] stress
inducing in [his] case [and] are still contributing factors to his health….”
***
“[Appellant] will suffer from this at work or no work[-]related factors or
stressors.”
In a decision dated November 16, 2011, OWCP again denied modification, finding that
appellant had not established his claim. It found that the June 21, 2011 report of Dr. McGrew
did not establish that the heart attacks in 2003 and 2007 were work related. Appellant appealed
to the Board.

3

In a decision dated February 15, 2013,6 the Board affirmed OWCP’s November 16, 2011
decision, finding that appellant had failed to establish heart attacks in 2003 and 2007 due to his
accepted conditions.
On November 11, 2013 appellant, through counsel, requested reconsideration of his
claim.
In a new report dated October 30, 2013, Dr. McGrew indicated that he hoped that his
report would assist appellant in showing that his heart attacks in 2003 and 2007 were related to
his accepted work-related condition of aggravation of angina decubitus. He noted that he
understood that, in federal workers’ compensation cases, an accident or condition must
contribute to the development of an additional condition in order to be related. Dr. McGrew
explained that an additional condition can be related as an accepted condition even if the
accident or the accepted condition is not the sole cause or primary cause of the secondary
condition, which in this case was appellant’s heart attacks. He opined that, by that standard,
appellant’s accepted condition of aggravation of angina was a contributing factor in the
development and occurrence of his heart attacks. Dr. McGrew indicated that, to clarify his
previous opinions, the fact that an aggravation of angina had been accepted meant that it had
been accepted that appellant would have increased angina attacks in the future, whether he was
employed or not. He noted that the high stress level of appellant’s job (including working on
drug interdiction and monitoring large shipments of gold)7 would involve increased blood
pressure as well as other physiological symptoms which eventually formed the basis for the
accepted aggravation. Dr. McGrew asserted that, once this type of aggravation began, there was
no basis for asserting that the aggravation would simply go away. He noted:
“[Appellant] also suffers a continuing anxiety reaction which necessarily
continue[s] to aggravate and compromise his cardiovascular condition, thus the
aggravation of angina continued indefinitely. Although I have previously
mentioned catastrophic events in [appellant’s] life such as his house burning
down, which may have played a part in increasing anxiety even further, thus
putting additional stressors on his cardiovascular system; such an event in and of
itself would only be one factor in a myriad of many, along with his continuing
aggravation of angina, in causing the perfect storm necessary to initiate a heart
attack. [Appellant’s] increased blood pressure due to stress, a restriction in his
coronary vessels unable to manage the pressure of the blood, ultimately lead to an
infarction.
“The important consideration, which I understand is not mirrored by Dr. Smolin,
is that [appellant’s] cardiovascular system has been compromised significantly by
his aggravation of angina, that his aggravation continues unabated and this
condition, by itself, is a competent producing cause of further deterioration of his
cardiac condition. If [appellant’s] cardiac condition continues to decline,
6

Docket No. 12-0906 (issued February 15, 2013).

7

Dr. McGrew also noted that appellant referenced the “Waco incident” but he did not indicate that appellant
provided any further explanation of this reference.

4

certainly within a reasonable medical probability, his angina will be a significant
cause of the deterioration and/or further a cardiac incident.”
In a November 18, 2013 decision, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that Dr. McGrew’s
October 30, 2013 report was duplicative of his previously submitted reports of record. Appellant
appealed to the Board.
In a decision dated September 11, 2014, the Board set aside OWCP’s November 18, 2013
decision noting that OWCP improperly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. 8128(a). The Board remanded the case to OWCP and
directed it to conduct a proper merit review of his claim pursuant to 5 U.S.C. § 8128(a) to be
followed by a merit decision regarding his claim that his heart attacks in 2003 and 2007 were
related to his accepted work conditions.
On remand OWCP further developed the medical evidence of record. In December 2015,
it referred appellant to Dr. Aftab Shaik, a Board-certified cardiologist, for a examination and an
opinion regarding whether his heart attacks in 2003 and 2007 were causally related to his
accepted work conditions.8
In a December 31, 2015 report, Dr. Shaikh discussed appellant’s medical history
including coronary artery disease with heart attacks in 2003 and 2007, history of tobacco abuse,
overweight status, angina episodes, and difficult-to-control hypertension with a strong element of
reactivity to anxiety/panic episodes due to his anxiety disorder. He reported the findings of his
physical examination on that date and noted that appellant needed to better control his blood
pressure and anxiety disorder. Dr. Shaikh found that appellant was totally disabled.
OWCP requested that Dr. Shaikh clarify his December 31, 2015 report with respect to
whether appellant’s heart attacks in 2003 and 2007 were related to his accepted work conditions.
In a March 17, 2016 report, Dr. Shaikh indicated that it was difficult to determine whether
appellant’s current cardiac condition was related to stress from his former work. OWCP again
requested that Dr. Shaikh clarify his March 17, 2016 report. In a June 3, 2016 report, Dr. Shaikh
opined that employment factors did not cause appellant’s cardiac problems, including his hearts
attacks, but rather indicated that hypertension, past tobacco abuse, and being overweight were
the main risk factors for his cardiac condition.
In March 2016, OWCP referred appellant to Dr. Melvin Goldin, a Board-certified
psychiatrist, for examination and opinion regarding whether he continued to have a work-related
emotional condition.
In an April 29, 2016 report, Dr. Goldin discussed appellant’s factual and medical history
and reported findings from the psychiatric evaluation. He diagnosed generalized anxiety
disorder complicated by obsessional traits that did not rise to the level of a diagnosable
8

Appellant submitted a February 3, 2015 report, in which Dr. Buchalter diagnosed generalized anxiety disorder
with panic episodes and obsessive-compulsive traits, cardiac problems, and severe stress. Dr. Buchalter noted that
appellant’s “work injury aggravation is permanent” and that he was currently disabled from all work.

5

personality disorder. Dr. Goldin indicated that appellant’s “current condition is still related to
the [statement of accepted facts].”
In a merit decision dated June 13, 2016, OWCP determined that appellant failed to meet
his burden of proof to establish that his heart attacks were due to his accepted work conditions.
It determined that the October 31, 2013 report was not sufficiently well rationalized to establish
that appellant sustained heart attacks in 2003 and 2007 due to his accepted work conditions. In
addition, it noted that the reports of OWCP referral physicians did not show that appellant
sustained heart attacks in 2003 and 2007 due to his accepted work conditions.
LEGAL PRECEDENT
When an employee clams that a condition not accepted or approved by OWCP was due
to an employment injury he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.9
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of employment, unless it is the result of an
independent intervening cause, which is attributable to the employees own intentional conduct.10
A claimant bears the burden of proof to establish a claim for a consequential injury. As part of
this burden, she must present rationalized medical opinion evidence.11
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medial evidence. Rationalized medical evidence includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.12
ANALYSIS
OWCP accepted that appellant sustained several work-related conditions, including
anxiety disorder, episode of Xanax dependency (resolved), and temporary aggravation of angina
due to the accepted anxiety disorder. Appellant stopped work for the employing establishment

9

Jaja K. Asaroma, 44 ECAB 200 (2004); see also M.R., Docket No.15-1181 (issued January 29, 2016).

10

S.S., 59 ECAB 315 (2008).

11

Charles W. Downey, 54 ECAB 421 (2003).

12

I.J., 59 ECAB 408 Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

on June 3, 1996.13 He sustained heart attacks in 2003 and 2007 and later claimed that the heart
attacks were related to his accepted work conditions. In decisions dated May 7, 2010 and
February 15, 2013, the Board affirmed OWCP’s denial of appellant’s claim that his 2003 and
2007 heart attacks were work related. The Board explained in these decisions why the medical
evidence he submitted through late 2011 had not correlated his 2003 and 2007 heart attacks to
his accepted work conditions. In a decision dated September 11, 2014, the Board remanded the
case to conduct a merit review of appellant’s claim to include consideration of an October 31,
2013 report of Dr. McGrew, an attending physician. After conducting further development of
the medical evidence, OWCP issued a June 13, 2016 decision in which it again determined that
appellant had not met his burden of proof.
The Board finds that appellant failed to meet his burden of proof to establish heart attacks
in 2003 and 2007 due to his accepted work conditions.
In his October 30, 2013 report, Dr. McGrew opined that appellant’s accepted condition of
aggravation of angina was a contributing factor in the development and occurrence of his heart
attacks. He indicated that, to clarify his previous opinions, the fact that an aggravation of angina
had been accepted meant that it had been accepted that appellant would have increased angina
attacks in the future, whether he was employed or not. Dr. McGrew noted that the high stress
level of appellant’s job (including working on drug interdiction and monitoring large shipments
of gold) would involve increased blood pressure as well as other physiological symptoms which
eventually formed the basis for the accepted aggravation. He asserted that, once this type of
aggravation began, there was no basis for asserting that the aggravation would simply go away.
Dr. McGrew noted that appellant also suffered a continuing anxiety reaction which necessarily
continued to aggravate and compromise his cardiovascular condition, and indicated that therefore
the aggravation of angina continued indefinitely. He noted that catastrophic events in appellant’s
life, such as his house burning down, placed additional stressors on his cardiovascular system,
but noted that “such an event in and of itself would only be one factor in a myriad of many,
along with his continuing aggravation of angina, in causing the perfect storm necessary to initiate
a heart attack.” Dr. McGrew indicated, “[Appellant’s] increased blood pressure due to stress, a
restriction in his coronary vessels unable to manage the pressure of the blood, ultimately lead to
an infarction.”
The Board finds that Dr. McGrew’s October 31, 2013 report is of limited probative value
because he had not provided sufficient medical rationale in support of his opinion that work
factors contributed to appellant’s 2003 and 2007 heart attacks.14 Dr. McGrew did not describe
appellant’s accepted work conditions in any detail or explain how they could have contributed to
the occurrence of his 2003 and 2007 heart attacks. He posited that the fact that an aggravation of
angina had been accepted meant that it had been accepted that appellant would have increased
angina attacks in the future, whether he was employed or not. However, this assertion is not
13

OWCP acknowledged that, while working as an environmental protections specialist between 1985 and 1996,
appellant experienced stress from establishing required record keeping procedures, reconciling on-hand quantities of
hazardous substances with inventory records, and receiving, storing, and processing hazardous substances on a daily
basis.
14

See E.J., Docket 09-1481 (issued February 19, 2010).

7

supported by the record. Dr. McGrew noted that his review of the medical records led him to his
conclusion that work conditions contributed to the occurrence of appellant’s 2003 and 2007 heart
attacks, but he did not provide any notable description of the medical records or explain how
they supported his conclusion on causal relationship. The provision of medical rationale is
especially necessary in the present case as appellant had not been exposed to stress in the
workplace since he stopped work in June 1996. In addition, the only job duties that Dr. McGrew
mentioned as causing stress appear to relate to appellant’s work from 1985 and prior when he
was employed as a security policeman by the employing establishment and his description of
these duties was brief and vague in nature. He further failed to explain why appellant’s notable
nonwork risk factors, such as hypertension, overweight status, and past tobacco abuse, were not
the sole cause of his 2003 and 2007 heart attacks.15
The Board notes that, after the remand of the case to OWCP per the Board’s
November 18, 2013 decision, the case record was further developed and OWCP received
evidence suggesting that appellant’s heart attacks in 2003 and 2007 were not related to his
accepted work conditions. In a June 3, 2016 report, Dr. Shaikh, an OWCP referral physician,
opined that employment factors did not cause appellant’s cardiac problems, including his hearts
attacks, but rather indicated that hypertension, past tobacco abuse, and being overweight were
the main risk factors for his cardiac condition.16
On appeal, counsel contends that the October 31, 2013 report of Dr. McGrew establishes
that appellant’s heart attacks in 2003 and 2007 were related to his accepted work conditions,
however, the Board has explained why the report is not sufficiently rationalized to establish such
a work-related contribution to these heart attacks. He suggests that appellant was referred to
Dr. Shaikh for a purpose other than to evaluate the cause of appellant’s heart attacks in 2003 and
2007. Despite such an assertion, a review of the referral documents reveals that he was, in fact,
asked to evaluate whether appellant’s heart attacks in 2003 and 2007 were related to his accepted
work conditions.
For these reasons, appellant did not meet did not meet his burden of proof to establish
that he sustained heart attacks in 2003 and 2007 due to his accepted work conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

15

Appellant submitted a February 3, 2015 report in which Dr. Buchalter, an attending psychiatrist, diagnosed
generalized anxiety disorder with panic episodes and obsessive-compulsive traits, cardiac problems, and severe
stress. Dr. Buchalter noted that appellant’s “work injury aggravation is permanent” and that he was currently
disabled for all work, but he did not provide an opinion regarding whether appellant’s heart attacks in 2003 and
2007 were due to his accepted work conditions.
16

In an April 29, 2016 report, Dr. Goldin, an OWCP referral physician, diagnosed generalized anxiety disorder
complicated by obsessional traits that did not rise to the level of a diagnosable personality disorder. He indicated
that appellant’s “current condition is still related to the [statement of accepted facts].” Dr. Goldin did not provide an
opinion regarding whether appellant’s heart attacks in 2003 and 2007 were due to his accepted work conditions.

8

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained heart attacks in 2003 and 2007 due to his accepted work conditions.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

